Exhibit (h)(3) Schedule A to Sub-Administration and Sub-Accounting Agreement dated April 1, 2003 DATED AS OF August 11, 2014 CASH ACCOUNT TRUST, and its series: Government & Agency Securities Portfolio Tax-Exempt Portfolio CASH MANAGEMENT PORTFOLIO CASH RESERVE FUND, INC., and its series: Prime Series DEUTSCHE EQUITY DEUTSCHE GLOBAL HIGH INCOME FUND, INC. DEUTSCHE GLOBAL/INTERNATIONAL FUND, INC., and its series: Deutsche Enhanced Emerging Markets Fixed Income Fund Deutsche Enhanced Global Bond Fund Deutsche Global Growth Fund Deutsche Global Infrastructure Fund Deutsche Global Small Cap Fund DEUTSCHE HIGH INCOME OPPORTUNITIES FUND, INC. DEUTSCHE HIGH INCOME TRUST DEUTSCHE INCOME TRUST, and its series: Deutsche Core Fixed Income Fund Deutsche Global High Income Fund Deutsche Global Inflation Fund Deutsche GNMA Fund Deutsche High Income Fund Deutsche Short DurationFund Deutsche Strategic Government Securities Fund Deutsche Ultra-Short Duration Fund Deutsche Unconstrained Income Fund DEUTSCHE INSTITUTIONAL FUNDS,and its series: Deutsche EAFE Equity Index Fund Deutsche Equity 500 Index Fund Deutsche S&P 500 Index Fund Deutsche U.S. Bond Index Fund DEUTSCHE INTERNATIONAL FUND, INC., and its series: Deutsche Emerging Markets Equity Fund Deutsche Global Equity Fund Deutsche International Fund Deutsche International Value Fund Deutsche Latin America Equity Fund Deutsche World Dividend Fund DEUTSCHE INVESTMENT TRUST, and its series: Deutsche Capital Growth Fund Deutsche Core Equity Fund Deutsche Large Cap Focus Growth Fund Deutsche Mid Cap Growth Fund Deutsche Small Cap Core Fund Deutsche Small Cap Growth Fund DEUTSCHE INVESTMENTS VIT FUND, and its series: Deutsche Equity 500 Index VIP Deutsche Small Cap Index VIP DEUTSCHE MARKET TRUST,and its series Deutsche Alternative Asset Allocation Fund Deutsche Diversified Market Neutral Fund Deutsche Global Income Builder Fund Deutsche Select Alternative Allocation Fund Deutsche Strategic Equity Long/Short Fund DEUTSCHE MONEY FUNDS,and its series: Deutsche Money Market Prime Series DWS MONEY MARKET TRUST,and its series: Cash Management Fund Cash Reserves Fund Institutional Daily Assets Fund Institutional Deutsche Money Market Series NY Tax Free Money Fund Tax Free Money Fund Investment DEUTSCHE MULTI-MARKET INCOME TRUST DEUTSCHE MUNICIPAL INCOME TRUST DEUTSCHE MUNICIPAL TRUST, and its series: Deutsche Managed Municipal Bond Fund Deutsche Short-Term Municipal Bond Fund Deutsche Strategic High Yield Tax-Free Fund DEUTSCHE PORTFOLIO TRUST, and its series: Deutsche Core Plus Income Fund Deutsche Floating Rate Fund DEUTSCHE SECURITIES TRUST, and its series: Deutsche Communications Fund Deutsche CROCI Sector Opportunities Fund Deutsche Enhanced Commodity Strategy Fund Deutsche Global Real Estate Securities Fund Deutsche Gold & Precious Metals Fund Deutsche Health and Wellness Fund Deutsche Real Estate Securities Fund Deutsche Real Estate Securities Income Fund Deutsche Science and Technology Fund DEUTSCHE STATE TAX-FREE INCOME SERIES,and its series: Deutsche California Tax-Free Income Fund Deutsche Massachusetts Tax-Free Fund Deutsche New York Tax-Free Income Fund DEUTSCHE STRATEGIC INCOME TRUST DEUTSCHE STRATEGIC MUNICIPAL INCOME TRUST DEUTSCHE TARGET DATE SERIES,and its series: Deutsche LifeCompass 2015 Fund Deutsche LifeCompass 2020 Fund Deutsche LifeCompass 2030 Fund Deutsche LifeCompass 2040 Fund Deutsche LifeCompass Retirement Fund DEUTSCHE TARGET FUND,and its series: Deutsche Target 2014 Fund Deutsche TAX FREE TRUST,and its series Deutsche Intermediate Tax/AMT Free Fund DEUTSCHE VALUE SERIES, INC. and its series: Deutsche Equity Dividend Fund Deutsche Large Cap Value Fund Deutsche Mid Cap Value Fund Deutsche Small Cap Value Fund DEUTSCHE VARIABLE SERIES I, and its series Deutsche Bond VIP Deutsche Capital Growth VIP Deutsche Core Equity VIP Deutsche Global Small Cap VIP Deutsche International VIP DEUTSCHE VARIABLE SERIES II, and its series: Deutsche Alternative Asset Allocation VIP Deutsche Global Equity VIP Deutsche Global Growth VIP Deutsche Global Income Builder VIP Deutsche Government & Agency Securities VIP Deutsche High Income VIP Deutsche Large Cap Value VIP Deutsche Money Market VIP Deutsche Small Mid Cap Growth VIP Deutsche Small Mid Cap Value VIP Deutsche Unconstrained Income VIP INVESTORS CASH TRUST,and its series: Central Cash Management Fund Deutsche Variable NAV Money Fund Treasury Portfolio TAX-EXEMPT CALIFORNIA MONEY MARKET FUND 2
